Citation Nr: 0816386	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  06-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to payment of dependency and indemnity 
compensation (DIC) benefits at the full-dollar rate.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had service in the Regular Philippine Army from 
September 1941 to August 1942 and from September 1945 to June 
1946.  He died in January 2000.  The appellant is his wife.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for cause of death.  A 
notice of disagreement was received in December 2005, a 
statement of the case was issued in March 2006, and a 
substantive appeal was received in April 2006.   In the 
substantive appeal, the appellant requested a Board hearing 
in Washington, D.C.  A hearing was scheduled in November 
2007; however, the appellant failed to appear.


FINDINGS OF FACT

1.  The veteran was a United States (U.S.) citizen who had 
service with the military forces of the Government of the 
Commonwealth of the Philippines while in the service of the 
Armed Forces of the U.S. during World War II.  He died in 
January 2000 and the appellant has been receiving DIC 
benefits as the veteran's surviving spouse.

2.  The appellant is not a U.S. citizen or alien lawfully 
admitted for permanent resident in the U.S.; and she does not 
currently reside in the United States. 


CONCLUSION OF LAW

The criteria for payment of DIC benefits at the full-dollar 
rate have not been met.  38 U.S.C.A. § 107 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.42 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a), provides for notice and assistance to 
claimants under certain circumstances.  Congress, in enacting 
the statute, noted the importance of balancing the duty to 
assist with "the futility of requiring VA to develop claims 
where there is no reasonable possibility that the assistance 
would substantiate the claim."  Mason v. Principi, 16 
Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily 
ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When 
the law and not the evidence is dispositive of the claim, the 
VCAA is not applicable.  See Mason, 16 Vet.App. at 132 (VCAA 
not applicable to a claim for nonservice-connected pension 
when the claimant did not serve on active duty during a 
period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 
(2000) (VCAA did not affect a federal statute that prohibited 
payment of interest on past due benefits), aff'd, 28 F.3d 
1384 (Fed. Cir. 2002).  As the law is dispositive in the 
instant claim, the VCAA is not applicable.  

Analysis

The appellant claims that she should be awarded the full-
dollar rate for her DIC benefits.  Prior to October 2000, the 
law provided that disability compensation payments to 
veterans who had service with the military forces of the 
Government of the Commonwealth of the Philippines while in 
the service of the Armed Forces of the United States should 
be made at the rate of $0.50 for each dollar authorized.  38 
U.S.C.A. § 107 (West 1991).  On October 27, 2000, the 
President signed Pub. L. 106-377, 114 Stat. 1441, which 
amended § 107 to provide full-dollar payments of benefits to 
such a Filipino veteran who is residing in the U.S. and who 
is either a U.S. citizen or an alien lawfully admitted for 
permanent residence in the U.S.  See 38 U.S.C.A. § 107 (West 
2002).  On December 16, 2003, the President signed Pub. L. 
108-183, 117 Stat. 2651, which allowed for survivors of all 
Philippine service veterans receiving DIC payments to be 
entitled to full-dollar payments of benefits while residing 
in the U.S.  38 U.S.C.A. § 107 (West 2002 and Supp. 2007). 

In order to be eligible to receive benefits at the full-
dollar rate, a veteran's survivor must reside in the U.S. and 
be either a citizen of the U.S. or an alien lawfully admitted 
for permanent residence in the U.S.  38 C.F.R. § 3.42(b).  To 
continue to be eligible for the full-dollar rate, a veteran's 
survivor must be physically present in the U.S. for at least 
183 days of each calendar year in which he or she receives 
payments at the full-dollar rate, and may not be absent from 
the U.S. for more than 60 consecutive days at a time.  
However, if a veteran's survivor becomes eligible for full-
dollar rate benefits on an initial basis, on or after July 1 
of any calendar year, the 183-day rule will not apply during 
that calendar year.  VA will not consider a veteran's 
survivor to have been absent from the U.S. if he or she left 
and returned to the U.S. on the same date.  38 C.F.R. § 
3.42(d).

The Board also notes that for a veteran who served as a 
Regular Philippine Scout, except for those inducted between 
October 6, 1945 and June 30, 1947, benefits are payable at 
the full-dollar rate.  38 C.F.R. § 3.40.  However, in the 
instant case, the official U.S. service department document 
reflecting the veteran's service does not show that the 
veteran had service as a Regular Philippine Scout.  As 
service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces, this 
regulation does not apply to the instant case.  See Duro v. 
Derwinski, 2 Vet.App. 530, 532 (1992).

Here, while the claims file includes a copy of a Certificate 
of Naturalization for the veteran, the appellant has not 
submitted any evidence demonstrating that she is a citizen of 
the U.S. or an alien lawfully admitted for permanent resident 
in the U.S.  Her marriage certificate as well as her 
daughter's birth certificate both show that she is a 
Philippine citizen.  Significantly, according to the to the 
evidence of record, the appellant is not currently residing 
in the U.S., but rather her residence is in the Philippines.  
In sum, the appellant does not meet the statutory requirement 
for payment of DIC benefits at the full-dollar rate.  

The Board acknowledges the equitable arguments made by the 
appellant.  However, unfortunately, the Board has no option 
but to decide this case in accordance with the applicable 
law.  The Board may not grant a benefit that the appellant is 
not eligible to receive under statutory law.  See Davenport 
v. Principi, 16 Vet.App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994).  In other words, Congress enacts federal 
laws authorizing monetary benefits, and, unless an individual 
meets all of the requirements of a particular law, he or she 
is not entitled to the benefit; and the benefit cannot be 
awarded, regardless of the circumstances.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Thus, the Board, while 
sympathetic to the appellant's arguments, is unable to find a 
legal basis to pay DIC benefits at the full-dollar rate.  
In a case such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet.App. 426, 430 (1994).  Accordingly, the 
appellant's claim for entitlement to payment of VA benefits 
at the full-dollar rate is denied.


ORDER

Payment of DIC benefits at the full-dollar rate is not 
warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


